                                          Case 4:21-cv-00446-YGR Document 14 Filed 07/29/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CYMEYON HILL,
                                   7                                                        Case No. 21-cv-00446-YGR (PR)
                                                        Plaintiff,
                                   8                                                        ORDER OF DISMISSAL WITH LEAVE
                                                  v.                                        TO AMEND; AND DENYING
                                   9                                                        PLAINTIFF’S PENDING DISCOVERY
                                         C. MARTINEZ, et al.,                               MOTION AS PREMATURE
                                  10
                                                        Defendants.
                                  11

                                  12     I.   INTRODUCTION
Northern District of California
 United States District Court




                                  13          Plaintiff, a civil detainee who is currently in custody at Salinas Valley State Prison

                                  14   (“SVSP”), filed a pro se civil rights complaint pursuant to 42 U.S.C. § 1983. Thereafter, Plaintiff

                                  15   filed an amended complaint and then a second amended complaint (“SAC”), which is the

                                  16   operative complaint in this action. Dkt. 10. Plaintiff also requests leave to proceed in forma

                                  17   pauperis, which will be granted in a separate written Order. Dkts. 8, 11. Lastly, Plaintiff has filed

                                  18   a document entitled, “Motion Request[ing] to Conduct Discovery and Set Scheduling Conference”

                                  19   (Dkt. 9), in which Plaintiff requests the Court to “set a date for discovery.” The Court DENIES

                                  20   the discovery motion as premature. Dkt. 9.

                                  21          Venue is proper because the events giving rise to the claim is alleged to have occurred as

                                  22   SVSP, which is located in this judicial district. See 28 U.S.C. § 1391(b).

                                  23          In his SAC, Plaintiff names the following Defendants at SVSP: Accounting Supervisor C.

                                  24   Martinez; Accounting Employee Emily Perez; and Warden M. B. Atchley. Dkt. 10 at 2.1

                                  25   Plaintiff seeks monetary damages. Id. at 5.

                                  26
                                  27

                                  28
                                              1
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by Plaintiff.
                                          Case 4:21-cv-00446-YGR Document 14 Filed 07/29/21 Page 2 of 6



                                        II.    DISCUSSION
                                   1
                                              A.     Standard of Review
                                   2
                                               Federal courts must engage in a preliminary screening of cases in which prisoners seek
                                   3
                                       redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
                                   4
                                       § 1915A(a). In its review the court must identify any cognizable claims, and dismiss any claims
                                   5
                                       which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek
                                   6
                                       monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se
                                   7
                                       pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th
                                   8
                                       Cir. 1990).
                                   9
                                               Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the
                                  10
                                       claim showing that the pleader is entitled to relief.” “Specific facts are not necessary; the
                                  11
                                       statement need only give the defendant fair notice of what the . . . . claim is and the grounds upon
                                  12
Northern District of California




                                       which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations and internal quotation marks
 United States District Court




                                  13
                                       omitted). Although in order to state a claim a complaint “does not need detailed factual
                                  14
                                       allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’
                                  15
                                       requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of
                                  16
                                       action will not do. . . . Factual allegations must be enough to raise a right to relief above the
                                  17
                                       speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted).
                                  18
                                       A complaint must proffer “enough facts to state a claim to relief that is plausible on its face.” Id.
                                  19
                                       at 570. The United States Supreme Court has explained the “plausible on its face” standard of
                                  20
                                       Twombly: “While legal conclusions can provide the framework of a complaint, they must be
                                  21
                                       supported by factual allegations. When there are well-pleaded factual allegations, a court should
                                  22
                                       assume their veracity and then determine whether they plausibly give rise to an entitlement to
                                  23
                                       relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
                                  24
                                               To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:
                                  25
                                       (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that
                                  26
                                       the alleged deprivation was committed by a person acting under the color of state law. West v.
                                  27
                                       Atkins, 487 U.S. 42, 48 (1988).
                                  28
                                                                                            2
                                          Case 4:21-cv-00446-YGR Document 14 Filed 07/29/21 Page 3 of 6



                                              B.     Legal Claims
                                   1
                                               First, Plaintiff claims that “on or around January 20, 2021, [he] filed a retaliation claim”
                                   2
                                       against Defendants Perez, Martinez, and Atchley.” Dkt. 10 at 2-3. Plaintiff then claims that on
                                   3
                                       October 15, 2020,2 he “filed for stimulus money and the funds were sent to SVSP.” Id. at 3.
                                   4
                                       Defendant Martinez “received Plaintiff[’s] funds on [or] around 2-18-21 [but] Defendant then
                                   5
                                       retaliated against Plaintiff by refusing to process the funds sent by the Department of Treasury.”
                                   6
                                       Id. Plaintiff claims that Defendants Martinez and Perez “were deliberately indifferent and
                                   7
                                       malicious by punishing Plaintiff for filing a previous lawsuit against both defendants.” Id.
                                   8
                                       Plaintiff further alleges that Defendant Martinez “told Plaintiff in a 602 appeal interview that
                                   9
                                       Plaintiff would pay a price for filing grievance lawsuits[,] etc.” Id. Plaintiff claims that on May
                                  10
                                       11, 2020, he “notified [Defendant] M. B. Atchley regarding [Defendant] Martinez[’s] deliberate
                                  11
                                       indifference and misconduct through the grievance process instead the warden turn[ed] a blind eye
                                  12
Northern District of California




                                       to the staff misconduct.” Id. at 4.
 United States District Court




                                  13
                                               It is difficult to understand the exact allegations of Plaintiff’s action regarding events that
                                  14
                                       occurred at SVSP. First, the dates Plaintiff uses are confusing. Plaintiff indicates that he filed a
                                  15
                                       retaliation claim against Defendants on January 20, 2021, but the record shows that he initiated
                                  16
                                       this instant action in January 2021 by filing his original complaint in the United States District
                                  17
                                       Court for the Eastern District of California. See Dkt. 1. This action was later transferred to this
                                  18
                                       district by a judge in the Eastern District. See Dkt. 4. As mentioned, Plaintiff filed an amended
                                  19
                                       complaint and a SAC using the Eastern District Case Number “2:21-cv-00048.” See Dkts. 7, 10.
                                  20
                                       Thus, it is unclear if Plaintiff claims the retaliatory actions were because Plaintiff filed this action
                                  21
                                       in the Eastern District or whether it was because he filed a prior action against Defendants
                                  22
                                       Martinez and Perez. The Court notes that Plaintiff has filed numerous actions in both this district
                                  23
                                       and the Eastern District. In any event, he now claims that Defendants’ actions were in retaliation
                                  24
                                       for filing a “previous lawsuit” and additionally claims that Defendant Martinez told Plaintiff he
                                  25
                                       would “pay a price” for filing “grievance lawsuits[,] etc.” Dkt. 10 at 3. Thus, it is unclear whether
                                  26
                                  27

                                  28           Plaintiff wrote “October 15, 2021” on his SAC, but the Court assumes this was a
                                               2

                                       typographical error and he meant to write “October 15, 2020.” Dkt. 10 at 3.
                                                                                       3
                                          Case 4:21-cv-00446-YGR Document 14 Filed 07/29/21 Page 4 of 6




                                   1   the alleged retaliation was because Plaintiff filed a lawsuit or a grievance.

                                   2          Moreover, the Court finds that Plaintiff has made only conclusory allegations of

                                   3   retaliation, which do not amount to a cognizable claim of retaliation. To state a claim for First

                                   4   Amendment retaliation against a government official, a plaintiff must demonstrate that (1) he

                                   5   engaged in constitutionally protected activity; (2) as a result, he was subjected to adverse action by

                                   6   the defendant that would chill a person of ordinary firmness from continuing to engage in the

                                   7   protected activity; and (3) there was a substantial causal relationship between the constitutionally

                                   8   protected activity and the adverse action. Mulligan v. Nichols, 835 F.3d 983, 988 (9th Cir. 2016).

                                   9   The right of access to the courts extends to the exercise of established prison grievance

                                  10   procedures, Bradley v. Hall, 64 F.3d 1276, 1279 (9th Cir. 1995), such that a prisoner may not be

                                  11   retaliated against for using such procedures. Rhodes v. Robinson, 408 F.3d 559, 567 (9th Cir.

                                  12   2005); Bruce v. Ylst, 351 F.3d 1283, 1288 (9th Cir. 2003). Here, Plaintiff states in a conclusory
Northern District of California
 United States District Court




                                  13   fashion that certain actions by Defendants Martinez and Perez were done in “retaliation.” See Dkt.

                                  14   10 at 3-4. However, Plaintiff has not alleged clear facts sufficient to support any of the

                                  15   aforementioned elements of retaliation. Plaintiff’s conclusory allegations of wrongdoing are

                                  16   insufficient to state a cognizable claim for relief. Plaintiff must clearly allege that he engaged in

                                  17   constitutionally-protected conduct (and in this case specify if it was a lawsuit or a grievance), that

                                  18   prison staff took adverse action against him in retaliation for the protected conduct, and that he

                                  19   suffered harm as a result of the retaliation. Plaintiff will be granted the opportunity to amend his

                                  20   retaliation claim in order to bring forth a cognizable claim, if he is able to do so.

                                  21          Furthermore, Plaintiff’s claim cannot proceed as pleaded because he has not directly linked

                                  22   Defendant Atchley to his allegations. The allegations against Defendant Atchley take place in

                                  23   May 2020, prior to any of the other events in this action. The Court also notes that Defendant

                                  24   Atchley seems to be sued by Plaintiff as a supervisory official, against whom liability is alleged

                                  25   solely in this Defendant’s respondent superior capacity, which is improper. See Taylor, 880 F.2d

                                  26   at 1045 (Under no circumstances is there respondeat superior liability under section 1983.).

                                  27          Accordingly, Plaintiff’s SAC is DISMISSED with leave to amend in order to correct the

                                  28   aforementioned deficiencies. No further amendments will be allowed. Rule 8(a) of the Federal
                                                                                          4
                                          Case 4:21-cv-00446-YGR Document 14 Filed 07/29/21 Page 5 of 6




                                   1   Rules of Civil Procedure requires that the complaint set forth “a short and plain statement of the

                                   2   claim showing that the pleader is entitled to relief.” Additionally, Rule 8(e) requires that each

                                   3   averment of a pleading be “simple, concise, and direct.” See McHenry v. Renne, 84 F.3d 1172,

                                   4   1179 (9th Cir. 1996) (affirming dismissal of complaint that was “argumentative, prolix, replete

                                   5   with redundancy, and largely irrelevant”). While the federal rules require brevity in pleading, a

                                   6   complaint nevertheless must be sufficient to give the defendants “fair notice” of the claim and the

                                   7   “grounds upon which it rests.” Erickson, 127 S. Ct. at 2200 (quotation and citation omitted). A

                                   8   complaint that fails to state the specific acts of the defendant that violated the plaintiff’s rights fails

                                   9   to meet the notice requirements of Rule 8(a). See Hutchinson v. United States, 677 F.2d 1322,

                                  10   1328 n.5 (9th Cir. 1982). However, under section 1983, liability may be imposed on an individual

                                  11   defendant only if the plaintiff can show that the defendant proximately caused the deprivation of a

                                  12   federally protected right. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988). As explained
Northern District of California
 United States District Court




                                  13   above, a supervisor may be liable under section 1983 only upon a showing of (1) personal

                                  14   involvement in the constitutional deprivation or (2) a sufficient causal connection between the

                                  15   supervisor’s wrongful conduct and the constitutional violation. Redman, 942 F.2d at 1446. And,

                                  16   there is no respondeat superior liability under section 1983. See Taylor, 880 F.2d at 1045.

                                  17   III.    CONCLUSION
                                  18           For the reasons outlined above, the Court rules as follows:

                                  19           1.      Plaintiff’s “Motion Request[ing] to Conduct Discovery and Set Scheduling

                                  20   Conference,” is DENIED as premature. Dkt. 9.

                                  21           2.      The SAC is DISMISSED with leave to amend, as indicated above, within twenty-

                                  22   eight (28) days of the date this Order is filed. The third amended complaint must include the

                                  23   caption and civil case number used in this Order—Case No. 21-cv-00446 YGR (PR)—and the

                                  24   words “THIRD AMENDED COMPLAINT” on the first page. Because the third amended

                                  25   complaint completely replaces the prior pleadings, Plaintiff may not incorporate material from the

                                  26   prior pleadings by reference but must include in the third amended complaint all the claims and

                                  27   allegations he wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). No

                                  28   further amendments will be allowed. Plaintiff’s failure to file his third amended complaint by
                                                                                           5
                                          Case 4:21-cv-00446-YGR Document 14 Filed 07/29/21 Page 6 of 6




                                   1   the twenty-eight-day deadline or to correct the aforementioned deficiencies outlined above

                                   2   will result in the dismissal of this action without prejudice.

                                   3          3.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court

                                   4   informed of any change of address and must comply with the Court’s orders in a timely fashion.

                                   5   Pursuant to Northern District Local Rule 3-11 a party proceeding pro se whose address changes

                                   6   while an action is pending must promptly file a notice of change of address specifying the new

                                   7   address. See L.R. 3-11(a). The Court may dismiss without prejudice a complaint when: (1) mail

                                   8   directed to the pro se party by the Court has been returned to the Court as not deliverable, and

                                   9   (2) the Court fails to receive within sixty days of this return a written communication from the pro

                                  10   se party indicating a current address. See L.R. 3-11(b).

                                  11          4.      The Clerk of the Court shall send Plaintiff a blank civil rights complaint form along

                                  12   with his copy of this Order.
Northern District of California
 United States District Court




                                  13          5.      This Order terminates Docket No. 9.

                                  14          IT IS SO ORDERED.

                                  15   Dated: July 29, 2021

                                  16                                                    ______________________________________
                                                                                        JUDGE YVONNE GONZALEZ ROGERS
                                  17                                                    United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
